NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           27-APR-2022
                                           07:56 AM
                                           Dkt. 82 ODMR

                       NO. CAAP-XX-XXXXXXX
  (Consolidated with Nos. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX)


              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I

                           CAAP-XX-XXXXXXX
  WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST,
NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION
                     TRUST, Plaintiff-Appellee,
                                  v.
        TERRANCE RYAN; LUCILLE RYAN, Defendants-Appellants,
                                 and
      FIRST LIGHT ENTERPRISES LLC; BLUE WATER ALLIANCE, LLC;
                                 and
    JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50; DOE
    CORPORATIONS 1-50; DOE ENTITIES 1-50; and DOE GOVERNMENTAL
                       UNITS 1-50, Defendants

       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                    (CIVIL NO. 5CC121000306)

                                and
                           CAAP-XX-XXXXXXX
  WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST,
NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION
                     TRUST, Plaintiff-Appellee,
                                  v.
        TERRANCE RYAN; LUCILLE RYAN, Defendants-Appellants,
                                 and
      FIRST LIGHT ENTERPRISES LLC; BLUE WATER ALLIANCE, LLC;
                                 and
    JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50; DOE
    CORPORATIONS 1-50; DOE ENTITIES 1-50; and DOE GOVERNMENTAL
                       UNITS 1-50, Defendants

       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                    (CIVIL NO. 5CC121000306)

                                and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                           CAAP-XX-XXXXXXX
  WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST,
NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION
                     TRUST, Plaintiff-Appellee,
                                  v.
        TERRANCE RYAN; LUCILLE RYAN, Defendants-Appellants,
                                 and
      FIRST LIGHT ENTERPRISES LLC; BLUE WATER ALLIANCE, LLC;
                                 and
    JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50; DOE
    CORPORATIONS 1-50; DOE ENTITIES 1-50; and DOE GOVERNMENTAL
                       UNITS 1-50, Defendants

       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                    (CIVIL NO. 5CC121000306)

                               ORDER
      (By:   Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)


          Upon consideration of the Motion for Reconsideration
filed by Defendants-Appellants Terrence Ryan and Lucille Ryan on
April 21, 2022, the papers in support, and the record, it appears
that the court did not overlook or misapprehend any point of law
or fact when it entered the April 11, 2022 Summary Disposition
Order. A motion to extend a deadline does not toll the deadline.
          Therefore, IT IS HEREBY ORDERED that the Motion for
Reconsideration is denied.
          DATED: Honolulu, Hawai#i, April 27, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2